Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,037,343.
Regarding independent claim 1 of the instant application, although the conflicting claims are not identical, they are not patentably distinct because they are generic to all that is recited in patent claim 1; that is, claim 1 of the instant application is anticipated by patent claim 1 because it contains all the limitations of instant application claim 1, which is therefore an obvious variant thereof.
An illustration of the claim correspondence is as follows:
U.S. Patent No. 11,037,343
Instant Application
1. A computer-implemented data processing method providing an improvement in efficient calculation of digital data representing physical properties of agricultural fields, the method comprising: receiving digital input specifying a request to display a map image of a specified agricultural field for a particular day; in response to receiving the input, calculating an interpolated digital image of the specified agricultural field with a plurality of different field properties, by:

obtaining, from digital storage, a
plurality of data for the different field properties and assigning the data as covariates; grouping the grids
into a specified number of clusters based on values of the covariates; pseudo-randomly selecting a specified number of one or more sample values in each of the clusters; evaluating a digital
fertility model using the sample
values and storing a plurality of output values from the digital fertility model; interpolating a plurality of model values for the grids; generating and
causing displaying a visual graphical image of the specified agricultural field including color pixels corresponding to each of the model values; wherein the method is performed using one or more digital electronic computing devices.













on values of the covariates; pseudo-randomly selecting a specified number of one or more sample values in each of the one or more clusters; evaluating a digital agronomic model using the sample values and storing a plurality of output values from the digital agronomic model; interpolating a plurality of model values for the plurality of grids; generating and causing displaying a visual graphical image of the specified agricultural field including color pixels corresponding to each of the model values.


The limitations of claim 12 of the instant application are substantially similar to those of claim 1, and are similarly rejected, based on its correspondence to patent claim 12.  A summary of all corresponding claims, including dependent claims, is as follows:
Instant Application
1
2
3
4
5
6
7
8
9
10
Patent No. 11,037,343
1
2
3
4
5
6
7
8
9
10


Instant Application
11
12
13
14
15
16
17
18
19
20
Patent No. 11,037,343
11
12
13
14
15
16
17
18
19
20


Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejection is overcome.  These claims comprise allowable subject matter for the reasons discussed in parent application 16/048,062.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ruff (U.S. Patent Application Publication No. 2019/0057461); Digital modeling and tracking of agricultural fields for implementing agricultural field trials.
Bones (U.S. Patent Application Publication No. 2019/0347745); Analysis and presentation of agricultural data.
Dumstorff (U.S. Patent Application Publication No. 2020/0034759); Generating agronomic yield maps from field health imagery.
Baurer (U.S. Patent Application Publication No. 2020/0104988); Systems and methods for image capture and analysis of agricultural fields.
Cizek (U.S. Patent Application Publication No. 2020/0128720); Systems and methods for identifying and utilizing testing locations in agricultural fields.
Chen (U.S. Patent Application Publication No. 2020/0202127); In-season field level yield forecasting.
Johannesson (U.S. Patent Application Publication No. 2020/0201269); Utilizing spatial statistical models for implementing agronomic trials.
Ruff (U.S. Patent Application Publication No. 2020/0272971); Digital modeling and tracking of agricultural fields for implementing agricultural field trials.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613